Case: 18-12325   Date Filed: 05/05/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12325
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:15-cv-01318-JDW-TGW



CYRILLE M. JOHNSON,

                                                        Petitioner - Appellant,

                                   versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                     Respondents - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 5, 2020)

Before WILLIAM PRYOR, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 18-12325     Date Filed: 05/05/2020    Page: 2 of 4



      Cyrille Johnson, a Florida prisoner proceeding pro se, appeals from the

district court’s denial of his 28 U.S.C. § 2254 petition for a writ of habeas corpus.

We granted a certificate of appealability (“COA”) to determine whether the district

court violated Clisby v. Jones, 960 F.2d 925 (11th Cir. 1992) (en banc), by failing

to address Johnson’s claim that his lawyer was ineffective for failing to investigate

and present his mental health history in mitigation at sentencing. Johnson and the

State agree that the district court violated Clisby by failing to address this claim.

After careful review, we vacate and remand.

      In Clisby, we held that a district court must resolve all claims for relief that a

habeas petitioner raises, “regardless [of] whether habeas relief is granted or

denied.” 960 F.2d at 936. When a district court fails to do so, we “will vacate the

district court’s judgment without prejudice and remand the case for consideration

of all remaining claims.” Id. at 938. For purposes of this analysis, a “claim for

relief” is “any allegation of a constitutional violation.” Id. at 936. Our role under

Clisby is limited to determining whether the district court failed to address a

constitutional claim, and if so, to vacating the judgment without prejudice and

remanding the case to the district court for consideration of the previously

unaddressed claim. Dupree v. Warden, 715 F.3d 1295, 1299 (11th Cir. 2013).

      In Johnson’s § 2254 petition, he stated under “ground three” that he was

“denied 5th, 6th, USCA rights of counsel representation on mental illness history.”

                                           2
                 Case: 18-12325        Date Filed: 05/05/2020       Page: 3 of 4



He also said his mother “sent notice to the attorney of Appellant’s mental illness

history pretrial,” including “detailed information [about his] diagnosis, treatment

and therapy.” In his memorandum in support of his § 2254 petition, Johnson

expanded on ground three, noting that his lawyer’s “failure to conduct a thorough

investigation of potential mitigating evidence” and to “present adequate mitigating

evidence at the penalty phase of the trial” constituted ineffective assistance.

Johnson cited a single case in support of ground three, Robinson v. Schriro, 595
F.3d 1086 (9th Cir. 2010), which held that a lawyer rendered ineffective assistance

by failing to investigate or present mitigating evidence during the penalty phase of

a trial. Id. at 1111–12.

       The district court interpreted ground three of Johnson’s petition as raising

only a claim that his counsel rendered ineffective assistance by failing to

investigate his competency to stand trial. 1 As the State concedes, the district court

did not address whether Johnson’s counsel rendered ineffective assistance by

failing to investigate and present his history of mental illness at sentencing. An

ineffective assistance of counsel claim implicates a defendant’s Sixth Amendment


       1
          The COA in this case asks only whether the district court violated Clisby by not
addressing Johnson’s claim that trial counsel was ineffective for failing to investigate and present
Johnson’s history of mental illness in mitigation at sentencing. In light of the COA and parties’
agreement that Clisby error exists, we do not address whether Johnson’s petition also raises an
ineffective assistance claim based on his lawyer’s failure to investigate his competency to stand
trial. And for the same reason, we do not address Johnson’s argument that the district court erred
in finding that his counsel was not ineffective for failing to challenge Johnson’s competency to
stand trial.
                                                 3
               Case: 18-12325     Date Filed: 05/05/2020   Page: 4 of 4



rights, see Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 2063–64

(1984), and is thus an “allegation of a constitutional violation,” see Clisby, 960
F.2d at 936. The district court therefore committed Clisby error by failing to

address Johnson’s constitutional claim. As a result, we vacate the district court’s

denial of Johnson’s § 2254 petition and remand for consideration of his claim that

his counsel rendered ineffective assistance by failing to investigate and present his

history of mental illness at sentencing.

      VACATED AND REMANDED.




                                           4